Citation Nr: 0838396	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service 
connection for bilateral hearing loss.

2.	Entitlement to service 
connection for skin cancer.

3.	Entitlement to service 
connection for residuals of a shrapnel injury to the right 
leg.

4.	Entitlement to service 
connection for residuals of a shrapnel injury to the left 
leg.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The veteran served on active duty from March 1944 to January 
1946.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. The original application for benefits 
included a claim for service connection for degenerative disc 
disease, which the veteran in an October 2003 statement 
withdrew from appellate consideration.  

A hearing was held before a Decision Review Officer (DRO) in 
November 2003.  In January 2006 the veteran testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board. 
 
The Board issued an April 2006 decision denying the claims on 
appeal. The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court). The Court in an April 
2008 memorandum decision remanded the case for further 
proceedings. The Court issued its judgment in this case in 
May 2008.

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC. 
VA will notify the veteran if further action is required.




REMAND

The Board presently remands this appeal in view of the 
provisions of the Court's April 2008 memorandum decision, for 
purpose of scheduling the veteran for VA medical examinations 
to determine the etiology of his claimed disorders.  

In its decision of April 2006, the Board denied each of the 
claims due to the absence of competent evidence to associate 
any current claimed disability with the veteran's service. In 
reaching this decision the Board considered that there was 
competent evidence of the veteran's exposure to loud noise 
due to proximity to gunfire and 
an incident in which a bomb explosion occurred within a few 
feet of him, and of his having sustained shrapnel injuries to 
the legs during the explosion he described. The Board found 
that these incidents were consistent with the veteran's 
participation in combat during his service. 38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2008). The veteran also alleged 
having had exposure to ultraviolet radiation daily while on a 
boat in the Pacific Ocean without sufficient skin protection 
which he stated caused him to later develop skin cancer. On 
the claim for bilateral hearing loss the Board determined 
that there was no evidence of a current hearing loss 
disability as defined for VA purposes under 38 C.F.R. § 3.385 
(2008), or otherwise evidence indicating hearing loss was 
incurred in service including from the noise exposure. The 
Board further concluded there was no causal nexus between 
either skin cancer, or a current bilateral leg disorder and 
service based on the absence of symptoms in service or for 
several years afterwards up until more recently.  

The April 2008 memorandum decision of the Court remanded this 
case for reevaluation of the necessity of providing VA 
medical examinations on the claims under VA's duty to assist 
under 38 U.S.C.A. § 5103A(d), and set forth in the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service, but 
(4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

The McLendon holding provides that the third prong of this 
criteria, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold. 20 Vet. App. at 83.

Pertaining to the claim for bilateral hearing loss a February 
2004 outpatient record documents medical history of "hard of 
hearing" and use of hearing aids. A May 2004 outpatient 
record states an impression of mild to moderately severe 
sensorineural hearing loss that was slightly worse than last 
testing. The veteran identifies acoustic trauma during 
service as what precipitated his hearing loss. His service 
treatment history does not show relevant treatment, and 
hearing was normal on a separation examination in January 
1946. He has explained that during the late-1950s he began 
utilizing hearing assistance devices and that records of this 
treatment modality were not available. The absence of 
documentation showing hearing loss in service does not 
preclude a claimant from establishing entitlement to service 
connection where medical evidence nonetheless indicates that 
hearing loss is associated with service. See Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Thus, in order to conclusively 
diagnose and resolve the etiology of hearing loss a VA 
examination by an audiologist is warranted.

As for claimed residuals of a shrapnel wound to the bilateral 
lower extremities the veteran alleges that he has scars on 
both legs resulting from that initial injury. Service records 
do not mention this incident. However, as indicated the 
veteran's assertions of in-service injury are afforded 
probative weight. Following separation, an August 1956 
private physician's letter states that the veteran had been 
rejected for employment due in part to varicose veins of both 
legs. Since that time VA outpatient records from 2003 onwards 
indicate an assessment of varicose veins in both legs. The 
February 2006 correspondence of Dr. V. K., a vascular 
specialist states that the veteran presented with swelling in 
both lower extremities and large varicose veins with 
bilateral pitting edema. The physician noted the veteran's 
concern that the varicose veins appeared because of a 
preexisting condition, but opined that he did not think that 
the varicose veins had appeared for that reason. The February 
2006 treating physician's opinion notwithstanding the August 
1956 record from within a decade of separation from service 
provides evidence of some continuous symptoms up until the 
present. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(the elements of in-service incurrence of a disease or 
injury, and an association between that and a present 
diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology). As there is a 
sufficient basis to show a current disability that may be of 
service origin, a VA examination should be obtained.

As to the veteran's claimed skin cancer records show 
beginning in 1974 progressive treatment for and excision of 
small lesions that would periodically appear over the face, 
ears, and hands. The veteran has described, and a January 
1997 private oncologist's record for an unrelated condition 
confirms that the veteran had cancer of the lip treated with 
radiotherapy in 1962. In November 2000, the veteran underwent 
removal of several skin lesions that included a pigmented 
multicentric basal cell carcinoma, extending to the lateral 
margins of excision, from the right temple. He alleges that 
his exposure to the sun while working for extended periods of 
time on a landing craft without a top caused skin cancer. The 
Board will duly consider these assertions to determine the 
etiology of the disability claimed. See e.g., Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder). There is a sufficient basis to show a current 
disability that may be of service origin, and a VA 
examination is warranted. 

Prior to when the veteran is to undergo the requested 
examinations, appropriate action should be taken to obtain 
all further records of VA medical treatment as the most 
contemporaneous records are from the Jackson, Mississippi VA 
Medical Center (VAMC) and are dated up until February 2004. 
On remand, the RO/AMC should additionally request pertinent 
treatment records from this medical facility and associate 
them with the record. See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made). See also 38 C.F.R. § 
3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should contact the VA 
Medical Center in Jackson, Mississippi and 
request all available treatment records on 
file dated since February 2004. All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	Following the receipt of any further 
medical records , the RO/AMC will schedule 
the veteran for a VA examination with an 
audiologist. The purpose of the 
examination is to determine whether the 
veteran currently has bilateral hearing 
loss, and if so whether that disability 
was incurred due to in-service noise 
exposure.

The following considerations will govern 
this examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, to include audiometric 
testing procedures, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The examiner 
should initially determine whether the 
veteran currently has bilateral hearing 
loss. Provided this is so, the examiner 
should state whether hearing loss is 
casually related to the veteran's 
competent assertions of noise exposure 
in service from proximity to gunfire, 
and an incident in which a bomb 
explosion occurred within a few feet of 
where he was standing. The examiner 
should further consider the potential 
significance of any post-service 
occupational or recreational noise 
exposure in offering this opinion.  

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

3.	The RO/AMC will schedule the veteran for 
a VA examination to establish whether he 
has varicose veins, or other bilateral leg 
disorder, as a current residual of shrapnel 
wounds to the legs during service.

The following considerations will govern 
this examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The VA examiner 
should indicate the diagnosis of all 
current disabilities of the lower 
extremities, including but not limited 
to varicose veins. The physician must 
then opine whether the diagnosed 
disorders are due to an incident during 
service in which a bomb exploded within 
a few feet of where the veteran was 
standing resulting in shrapnel wounds. 
In offering an opinion the examiner is 
requested to review both an August 1956 
private physician's letter that 
referred to varicose veins in both 
legs, and the February 2006 statement 
of a vascular specialist that the 
development of varicose veins did not 
appear because of a "pre-existing 
condition."

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 



4.	Then schedule the veteran for a VA 
examination with a dermatologist to 
determine the etiology of his diagnosed 
skin cancer.

The following considerations will govern 
this examination:

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. The VA examiner 
should indicate whether the veteran's 
diagnosed skin cancer is attributable 
to ultraviolet radiation exposure on a 
daily basis during service while on a 
landing craft in the Pacific Ocean, 
based on his assertions on the claimed 
sun exposure and the post-service 
medical history of removal of cancerous 
and benign skin lesions on several 
instances.    

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 



5.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the claims on appeal.

6.	The RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. If the event that any 
examination report does not contain 
sufficient detail, the RO/AMC must take any 
appropriate action by return of the report 
to the examiner for corrective action. See 
38 C.F.R. § 4.2 (If the findings on an 
examination report are incomplete, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 


The veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

